In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-18-00036-CR
                              NO. 09-18-00037-CR
                           ____________________

                    PHILLIP DEVONN SMITH, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                    Trial Cause Nos. 13-17281 & 17-27200


                          MEMORANDUM OPINION

      Phillip Devonn Smith appeals his convictions for the offenses of possession

of a controlled substance and evading arrest or detention. We affirm.

      In 2013, Smith was charged by indictment for the offense of possession of a

controlled substance, phencyclidine. See Tex. Health & Safety Code Ann. § 481.115




                                         1
(West 2017).1 Smith pleaded guilty pursuant to a plea bargain agreement, the trial

court assessed punishment at ten years’ imprisonment, suspended the sentence, and

placed Smith on community supervision for a term of ten years. In December of

2015, the State filed a Motion to Revoke Community Supervision, which alleged

eight violations of the terms of his community supervision; in March of 2017, the

State filed a First Amended Motion to Revoke Community Supervision, which

alleged eleven violations of the terms of his community supervision; and in April of

2017, the State filed a Second Amended Motion to Revoke Community Supervision,

which alleged fifteen violations of the terms of his community supervision. At a

hearing in August of 2017, Smith pleaded true to one count in the Second Amended

Motion to Revoke. In January of 2018, after a pre-sentence investigation was

completed, the trial court revoked Smith’s community supervision and imposed the

previously suspended sentence of ten years’ imprisonment.

      In 2017, Smith was indicted for the offense of evading arrest or detention by

use of a vehicle, and the indictment alleged two prior convictions for possession of

a controlled substance. See Tex. Penal Code Ann. § 38.04 (West 2016). At a hearing

in August of 2017, Smith entered an open plea of guilty and waived a jury trial, and



      1
      We cite the current version of the statutes herein because subsequent
amendments do not affect our disposition.
                                        2
subsequently, Smith filed a motion to withdraw the guilty plea, which the trial court

denied. In January of 2018, after a pre-sentence investigation was completed, the

trial court sentenced Smith to twenty-five years’ imprisonment for the charge of

evading arrest, and ten years for the charge of possession of a controlled substance,

with the sentences to run concurrently.

      Smith’s appointed appellate counsel filed briefs in both appellate causes that

present counsel’s professional evaluation of the record and conclude the appeals are

without merit and that there are no arguable grounds for reversal. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Smith to file a pro se brief, and Smith

filed a pro se response in both appellate cases in which he stated that he has

“reformed [his] moral character” and he asked this Court for “the chance to prove

[his] reformed behavior.” We find that Smith’s pro se letters raise no legal basis to

support his appeals and include no citations to authority or to the record; thus, the

letters do not meet the requirements for an appellate brief and present nothing for

our review. See Tex. R. App. P. 38.1(f), (i); Valadez v. Avitia, 238 S.W.3d 843, 845

(Tex. App.—El Paso 2007, no pet.); Nguyen v. Kosnoski, 93 S.W.3d 186, 188 (Tex.

App.—Houston [14th Dist.] 2002, no pet.).



                                          3
      Upon receiving an Anders brief, this Court must conduct a full examination

of all the proceedings to determine whether the appeal is wholly frivolous. Penson

v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). With respect to

both appeals, we have reviewed the entire record, counsel’s briefs, and Smith’s pro

se responses, and we have found nothing that would arguably support an appeal in

either cause. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered

the issues raised in the briefs and reviewed the record for reversible error but found

none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeals. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We affirm the trial court’s judgments.2

      AFFIRMED.


                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice




      2
         Smith may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                         4
Submitted on November 2, 2018
Opinion Delivered November 28, 2018
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       5